DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The elected claims are allowable. The restriction requirement as set forth in the Office action mailed on 8/9/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of the species is withdrawn.  Claim 31, directed to a method of delivering the allowable product is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 2, 7-11, 14-18, 21-23, 25, 26, and 31 are allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of delivering the instantly recited shRNA, does not reasonably provide enablement for a method of stimulating the immune response or for preventing or treating any possible viral infection or cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The instant claims are directed to a method for stimulating the immune response or for preventing or treating any possible viral infection or cancer via delivery of the instantly recited shRNA.  
The specification does not draw an adequate nexus between delivery of any shRNA having any sequence  with any level of complementarity to any possible target and the predictable outcome of stimulating the immune response or for preventing or treating any possible viral infection or cancer.
The claims are not directed to targeting any specific target that has shown to be necessary for absolute prevention or treatment of any possible viral infection or cancer.
The specification discloses that a specific shRNA of a specific sequence with insertion of guanosine at position 9 of the stem in SEQ ID NO: 26  was a potent inducer of RIG-I activation.  This is not commensurate in scope with the instant claims which are directed to any shRNA of any sequence with any insertion in X1 in position n7 or higher or in X2 at position nx-6 or lower that creates a kink.  Even with regards to SEQ ID NO: 26, the specification does not draw an adequate nexus between RIG-I activation of the cell types of the specification and the predictable treatment or prevention of any cancer or any viral infection.
Additionally, the specification does not draw an adequate nexus between the instant genus of shRNAs and the predictable prevention or treatment  of any possible viral infection or cancer, or stimulation of any immune response.
The specification discloses that introduction of SEQ ID NO: 256 in U937-DC-SIGN cells and human lung fibroblast cells resulted in activation of IFN response.  This is not commensurate in scope with the instant claims which are directed to delivery of any shRNA of any sequence and having any type of insertion in a range of possible nucleotides to create a kink with a predictable result of stimulating the immune response, treatment of any possible cancer or viral infection, or prevention of any possible cancer or viral infection.
The scope of the claims in view of the specification as filed together do not reconcile the unpredictability to enable one of skill in the art to make and/or use the claimed invention, namely a broad method of encompassing in vivo effects including stimulation of the immune system, treatment or absolute prevention of any cancer or of any viral infection.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

 Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether introduction of any shRNA of the instantly recited genus in vivo by the broadly disclosed methodologies of the instantly claimed invention, would result in successful stimulation of the immune system, treatment or absolute prevention of any cancer or of any viral infection.  Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635